Citation Nr: 0834577	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-20 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the 10 percent evaluation assigned for 
bilateral hearing loss.  

In the September 2004 rating decision, the RO also granted a 
claim of entitlement to pension benefits, and denied a claim 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for right carpal tunnel 
syndrome.  Thereafter, in January 2005, the RO received a VA 
Form 9 indicating that the veteran wanted to appeal all 
issues listed on the Statement of the Case (SOC) and any 
Supplemental Statement of the Case (SSOC).  He also indicated 
that he wanted a travel board hearing.  At the time, no SOC 
or SSOC had been issued with respect to any claim.  The 
record also includes a Form 9 dated in February 2005, which 
again indicates the veteran wants to appeal all issues on the 
SOC and SSOC and wants a travel board hearing.  

The veteran did submit a statement dated January 9, 2005, 
which clearly indicates an intent to appeal the evaluation 
assigned for bilateral hearing loss.  The RO furnished a SOC 
regarding this issue in May 2005, and, in June 2005, the 
veteran submitted a Form 9 specifically addressing the 
evaluation of hearing loss.  Significantly, in that document, 
he did not request a personal a hearing.  

On review, the Board finds that the veteran has not requested 
a travel board hearing with regard to the issue currently on 
appeal.  Although the VA Forms 9 received in January 2005 and 
February 2005 Form 9 did contain hearing requests, these 
documents were not submitted in response to any SOC, even 
though the veteran also marked a box indicating that he 
wished to appeal all issues listed on any previous SOC or 
SSOC.  Given the confusing nature of those filings, the Board 
finds the determining document to be the VA Form 9 that was 
submitted in response to an SOC that specifically addressed 
the issue on appeal.  As no request for a hearing was 
contained therein, the Board finds that the veteran has not 
requested a travel board hearing with respect to the issue on 
appeal.  See 38 C.F.R. § 20.201 (2007).  

The Board also acknowledges that additional VA records were 
received following the January 2006 SSOC.  On review, these 
records do not show an objective worsening of hearing loss or 
contain audiometric findings adequate for VA rating purposes.  
Consequently, these records are not pertinent to the appeal 
and the Board finds that a remand for the RO to consider 
these records in the first instance is not required.  See 
38 C.F.R. §§ 19.31, 19.37 (2007).  


FINDINGS OF FACT

Taking into account that audiometric examinations show an 
exceptional pattern of hearing impairment on the left, the 
veteran's hearing impairment is manifested by no more than 
level I hearing on the right and level V hearing on the left.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.85, 
Diagnostic Code 6100, 4.86 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the appeal was transferred to the Board prior 
to the decision in Vazquez and as such, the notice does not 
take the form prescribed in that case.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 889.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  Letters 
dated in June 2004 and June 2005 notified the veteran of the 
evidence necessary to substantiate a claim for an increased 
evaluation.  Specifically, that he may submit evidence 
showing this his service-connected disability had gotten 
worse.  He was advised that he may submit medical evidence or 
statements from other individuals who were able to describe 
the manner in which his disability has worsened.  The veteran 
was advised of the information and evidence that VA would 
obtain and of the information and evidence he was responsible 
for obtaining.  He was also asked to provide any evidence in 
his possession that he believed might support his claim.  The 
veteran was advised of the relevant regulations, to include 
the applicable rating criteria for bilateral hearing loss, in 
the May 2005 SOC.  The claim was readjudicated by SSOC dated 
in January 2006.  Information regarding the assignment of 
disability ratings and effective dates was provided in a 
letter dated in April 2006.  The Board acknowledges the claim 
was not readjudicated following this notification.  
Notwithstanding, the veteran has been given an opportunity to 
describe how his disability affects his daily life and 
employment on VA examination and has provided lay statements 
in support of his claim.  A review of the record indicates 
the veteran has also had ample opportunity to meaningfully 
participate in the adjudicative claims process and that, 
based on the information he received, a reasonable person 
would have known how to substantiate the claim for a higher 
rating.  Therefore, any errors or deficiencies regarding 
notice are considered harmless.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records, relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains the veteran's service 
treatment records and VA medical center (VAMC) records from 
Nashville, Battle Creek, and St. Louis.  The veteran also 
submitted a 1997 audiometric evaluation from a private 
provider.  

In the September 2008 informal hearing presentation, the 
veteran's representative argues that a current examination is 
required.  The representative points out that the most recent 
examination is from 2005 and that the veteran's wife has 
provided lay testimony indicating that the veteran's hearing 
loss has worsened.  Review of the file shows that in May 
2003, the veteran underwent a VA audiological examination.  
Thereafter, in July 2005, the veteran's spouse submitted a 
statement regarding the severity of the veteran's disability 
and noted a progressive worsening.  The veteran underwent 
additional examination in October 2005, but the results of 
that examination did not show any objective evidence of a 
worsening of his hearing loss.  There is also no other 
objective evidence of record indicating increased disability 
since that time.  

On review and considering the circumstances of this case, the 
Board does not find additional examination necessary.  It 
appears that the allegations of a worsening in disability 
that were put forth by the veteran's spouse were considered 
by the RO, and a new examination was scheduled in response.  
As to the time that has passed since that second examination, 
the Board further notes that the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Rating decision dated in July 2003 granted service connection 
for bilateral hearing loss and assigned a 10 percent 
evaluation.  In February 2004, the veteran submitted a claim 
for increase.  The veteran essentially contends that the 
currently assigned evaluation does not adequately represent 
the severity of his disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  Puretone threshold average is 
the sum of puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz divided by four.  
To evaluate the degree of disability of service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  See 38 C.F.R. § 4.85 (2007).
 
The current rating criteria include an alternate method of 
rating exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2007).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2007).  



VA records show a history of hearing aids since 2000.  On VA 
examination in May 2003, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
70
75
LEFT
15
15
70
70
75

Puretone threshold average was reported as 55 in the right 
ear and 52.5 in the left ear.  (The Board observes that a 
manual calculation of the numbers shows a puretone threshold 
average of 57.5 on the left).  Speech recognition scores were 
94 percent in the right ear and 90 percent in the left ear.

Applying the rating schedule and with consideration of the 
exceptional pattern of hearing impairment on the left as 
shown on examination, the veteran does not meet the criteria 
for an evaluation greater than 10 percent.  

VA audiology note dated in January 2004 indicates that both 
aids were reprogrammed to increase the overall gain from 20 
db to 26 db.  

The veteran underwent a VA audiological evaluation in 
September 2004.  This appears to have been completed in 
response to an August 2004 request for a compensation and 
pension audiometric examination.  However, the puretone 
average was not provided on the VA audiological evaluation 
form and there is no indication whether speech recognition 
testing was conducted with the Maryland CNC.  Associated 
progress note indicates stable hearing, right ear with mild 
to moderately severe sensorineural hearing loss above 1000 
Hertz and left ear with moderately severe to moderate 
sensorineural hearing loss above 1000 Hertz.  Speech 
intelligibility was reported as excellent in both ears.  

As this examination does not appear to have been performed in 
the manner prescribed under 38 C.F.R. § 4.85(a), the results 
of this examination cannot be considered for rating purposes.  
Alternatively, even if it was presumed that the speech 
recognition was conducted with the Maryland CNC, and a pure 
tone average was calculated from the thresholds provided, the 
results of this examination would not support the assignment 
of an increased evaluation.

On VA examination in October 2005, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
65
70
70
LEFT
10
15
70
70
70

Puretone threshold average was 56.25 in each ear.  Speech 
recognition scores were 94 percent in the right ear and 96 
percent in the left ear.

Applying the rating schedule and with consideration of the 
exceptional pattern of hearing impairment on the left, the 
veteran has level I hearing on the right and level V hearing 
on the left, corresponding to a 0 percent evaluation.  

The veteran is currently receiving a 10 percent evaluation 
for his service-connected bilateral hearing loss and medical 
evidence of record does not support a higher evaluation.  
There is no basis for assigning staged ratings.  See Hart, 
supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board acknowledges the veteran's April 2004 
statement wherein he discussed the impact of his hearing 
disability.  He reported that his hearing disability prevents 
him from working at many jobs and that having hearing aids 
makes it obvious he has a hearing impairment.  Objective 
evidence, however, does not show that the veteran's 
disability requires frequent hospitalization or causes a 
marked interference with employment beyond that contemplated 
in the schedular standards.  The manifestations of his 
hearing loss disability appear to be precisely those 
contemplated by the schedular criteria, and there is nothing 
in the evidence of record to take this outside the norm.  On 
review, the Board finds that referral for extraschedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


